Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following correspondence is a non-final Office Action for application no. 16/913,723 for a WALL HOOK AND ANCHOR NAIL FASTENING SYSTEM, filed on 6/26/2020.  This correspondence is in response to applicant's reply filed on 1/29/2021.  Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claims 1, 9, 19 and 20, the prior art does not teach the structure of the hook, mounting assembly or fixture, the one or more nails, at least one of the one or more nails consisting of a lower shank portion having a circular horizontal cross-section with a circumference and an upper shank portion having a non-circular horizontal cross-section such that at least a portion of the upper shank portion extends beyond the circumference of the lower shank portion, the at least one nail further consisting of a top threaded portion and a head having internal threads to threadedly attach to the top threaded portion, the head further consisting of a knurled portion, and the at least one nail has a pointed terminus distal from the head, whereby the upper shank portion having a non-circular horizontal cross-section deforms the deformable sleeve of the hook such that the at least one nail bonds to the hook with a tight friction fit, in combination with the other limitations recited; and regarding claim 17, the prior art does not teach the structure of nail consisting of a lower shank portion having a circular horizontal cross-section with a circumference and an upper shank portion having a non-circular horizontal cross-section such that at least a portion of the upper shank portion extends beyond the circumference of the lower .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        May 7, 2021